Citation Nr: 0807388	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an endocrine 
disorder.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder. 

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and May 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In the September 2005 rating decision, 
the RO denied the veteran's claims of entitlement to service 
connection for all disorders listed on the title page other 
than tinnitus.  In the March 2006 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for tinnitus.  

In his substantive appeal, dated in December 2005, the 
veteran requested a hearing before the Board.  In a letter 
dated in July 2007, the veteran's representative indicated 
that the veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  The veteran's current hearing loss disability did not 
have onset during active service or within one year of 
separation for active service and is not otherwise 
etiologically related to his active service.  

2.  The veteran's tinnitus did not have its onset during 
active service and is not otherwise etiologically related to 
his active service.  

3.  An endocrine disorder, to include hypogonadism, did not 
have onset during active service and is not otherwise 
etiologically related to the veteran's active service.  

4.  The veteran's current psychiatric disorders, to include 
depression and cyclothymic disorder, did not have onset 
during active service and are not otherwise etiologically 
related to his active service.  

5.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 C.F.R.  § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for service connection for an endocrine 
disorder have not been met.  38 C.F.R. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 4.127 (2007).  

5.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran has reported symptoms of his claimed 
disabilities, offered his opinion as to the etiology of his 
claimed disabilities, and, in the case of PTSD, inferred a 
self diagnosis.  To the extent that the veteran reports his 
symptoms of these disorders, whenever experienced, those 
reports are competent evidence and have been considered by 
the Board.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, the veteran has not demonstrated the training or 
knowledge of other than a layperson and his opinion as to the 
etiology of the claimed disabilities and the diagnosis of 
PTSD are not competent evidence.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. 
App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (flat feet).  An example of the 
kind of medical condition of which a layperson is not 
competent to identify is found in Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (bronchial asthma).  PTSD clearly falls into 
the latter class.  Hence, the veteran's statements or 
inferences that he currently has PTSD are not competent 
evidence.  

Likewise, the Board finds that the questions of etiology of 
the veteran's tinnitus, hearing loss, diagnosed psychiatric 
disorders, and endocrine disorder, are medical questions of 
which competent opinions clearly require medical training or 
expertise.  This is particularly true given the long 
intervening time period between his service and report of 
symptoms of these conditions.  Hence, the veteran's opinions 
as to an etiological connection, or nexus, between these 
claimed disabilities and his service are not competent 
evidence.  

Hearing loss and tinnitus

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records are absent for any reports of hearing 
loss or symptoms of tinnitus.  A separation report of medical 
examination, from July 1970, indicates a normal clinical 
evaluation of the veteran's ears, a normal "whisper test" 
for his hearing, providing highly probative evidence against 
these claims.  

The first mention of hearing loss or tinnitus comes in May 
2005, when the veteran filed his current claim for 
entitlement to service connection for hearing loss.

In March 2006, a VA audiological assessment of the veteran 
was obtained after referral by VA primary care.  Subjective 
reports and history provided by the veteran included that he 
had a gradual hearing loss in both ears and a ringing in both 
ears.  He reported that he was not aware of the ringing until 
recently, when his physician asked him if he had ringing in 
his ears.  He reported a history of noise exposure from 
artillery, gunfire, and mortars during service, and that he 
did not then wear hearing protection.  He also reported that 
he has worn hearing protection in his civilian job as a 
manager in a sheet metal shop but not during recreational 
activities such as the use of power tools or while hunting as 
a youth.  

Audiologic testing pursuant to VA audiology consult showed 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 10, 20, 20, 45, and 55 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 20, 45, 
and 50 decibels, respectively.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
100 percent in the left ear.  The audiologist commented that 
the veteran had moderate sensorineural hearing loss from 3000 
to 8000 Hertz in both ears, but offered no comment as to the 
etiology of his hearing loss.  

In May 2006, the veteran was afforded a VA audiology 
examination by the same audiologist who saw him in March 
2006.  Examination results showed slightly lower thresholds 
and slightly better word recognition than that demonstrated 
in March 2006, nonetheless, the results demonstrate that the 
veteran has a hearing loss "disability" as defined by VA 
regulations.  

The examination report contains the veteran's reported 
history and the examiner indicated review of the claims file.  
As to that subjective history, the veteran reported a gradual 
decrease in hearing of unknown onset that became most 
noticeable during the past year and a similar time frame for 
onset of tinnitus.  He also reported noise exposure from 
artillery and aircraft during his service during which time 
he did not wear hearing protection.  His post-service 
subjective history included a 25 year career in a sheet metal 
factory during which time he reports wearing hearing 
protection as well as noise exposure from hunting and power 
tools, now reporting that he had worn hearing protection.  

Significantly, the May 2006 examiner offered a professional 
opinion as to the etiology of the veteran's tinnitus.  While 
not specifically commenting on the etiology of his hearing 
loss disability or as to the effect of any acoustic trauma 
due to mortars, gunfire, artillery, or aircraft, it is clear 
from the examiner's stated rationale that the opinion as to a 
lack of nexus between the veteran's tinnitus and service 
applies equally to his hearing loss and service, whatever the 
asserted noise exposure.  In that regard, the audiologist 
reasoned that the service medical records contained no report 
of tinnitus or hearing loss and that "given that [the 
veteran] did not report that his tinnitus began during 
military service and his history of civilian occupational and 
recreational noise exposure after military service, in my 
opinion it is less likely than not that the subjective 
tinnitus he stated he became aware of approximately one year 
ago is related to acoustic trauma from his military 
occupational specialty of motor vehicle driver."  

This opinion is highly probative as the opinion was based on 
review of the veteran's claims file, interview with the 
veteran, audiologic examination, and contains a thorough and 
clear rationale.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000).  As such, the opinion provides strong evidence 
against the veteran's claim for entitlement to service 
connection for hearing loss and tinnitus.  This is the only 
competent nexus opinion of record.  

Additional evidence against these claims are the veteran 
provided history of recent onset of hearing loss and tinnitus 
and the absence of any evidence of hearing loss or tinnitus 
for more than three decades following separation from 
service.  

Simply stated, the Board finds that the service medical 
record, post-service treatment records, and the VA 
examination provide evidence against these claims, 
outweighing the veteran's statements.  While the veteran may 
have been exposed to loud noise during service, the current 
disorders are found to be not related to this noise exposure, 
for the reasons cited above. 

Based on the above, the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for a hearing loss disability and tinnitus.  
Hence, the claims must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Endocrine disorder

In a letter received by VA in December 2005, the veteran 
explained the basis for his claim for entitlement to service 
connection for an endocrine disorder as follows (all spelling 
variations as in the original):

I have an endocrine glans condition which 
is yet explained which originated with 
exposure to the herbicide agent orange as 
it continues to flare up when sweting 
from my pores becoming a skin rash 
commonly referred to as "Tinea 
Versicolor".  Also exposure to posion 
ivy or any other posion plant cause a 
sever reaction requiring medical 
attention.  "Steroids."  Sometime 
multiple application of the seven day 
medication are required to control the 
situation.  Posinus incets such as ants 
and bees also cause problems.  I am 
pleged with warts which produce skin 
legions.

Service medical records are absent for any evidence of an 
"endocrine disorder".  A separation report of medical 
examination, from July 1970 lists a normal clinical 
evaluation of the veteran's endocrine system.  This is 
evidence against his claim because it tends to prove that any 
current endocrine system disorders did not have onset during 
the veteran's service.  

Although the veteran discussed his tinea versicolor, reaction 
to insect bites and plants, and the endocrine problems in the 
same context, no competent evidence of record attributes his 
skin problems to his endocrine system.  The record does show, 
for example in March 2005, that the veteran received 
treatment for common warts (verruca vulgaris) but there is no 
mention of a connection between his warts and his service.  
The Board notes that service connection has been in place for 
tinea versicolor since 1970.  

VA clinic notes provide evidence as to endocrine system 
disorder(s) of which the veteran does or does not suffer.  
January 2005 notes reported an endocrine system within normal 
limits.  May 2005 notes list an assessment of hypogonadism.  
June 2005 notes provide state that the veteran brought notes 
to the clinic from an outside endocrinologist for work up of 
fatigue and erectile dysfunction 3 years earlier.  Magnetic 
resonance imaging (MRI) of his pituitary gland was normal.  
He was treated with testosterone replacement therapy.  While 
these notes state that there was no history of trauma and 
that the veteran had mumps at age 5, there is no explicit 
statement of etiology of his hypogonadism or need for 
testosterone replacement therapy.  

The complete lack of any medical opinion relating (or 
indicating) the veteran's hypogonadism (or for that matter 
his skin problems other than tinea versicolor) to service is 
more evidence against this claim.  

To the extent that the veteran seeks service connection for 
an endocrine system disorder based on exposure to herbicide 
agents during service, no disorder for which he has been 
diagnosed is subject to presumptive service connection based 
on exposure to herbicide agents.  

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2007).

Service personnel records show that the veteran served in the 
Republic of Vietnam during the Vietnam War.  Therefore the 
Board concludes that the veteran was exposed to an herbicide 
agent during his Vietnam era service.  38 U.S.C.A.  
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Since hypogonadism, nonspecific endocrine disorders, and 
verruca vulgaris are not specifically listed in 38 C.F.R. § 
3.309(e), the presumption based on exposure to herbicides in 
Vietnam does not apply to the veteran's claim.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Thus, even if service connection may 
not be presumed for a certain disorder based on a particular 
type of exposure, VA is nevertheless obligated to consider 
whether service connection can be established for that 
disorder on a direct basis.

In this case, the veteran is not precluded from establishing 
service connection for his current endocrine system 
disorder(s) by showing a medical nexus between his disease 
and his active service.  Id.; See also Brock v. Brown, 10 
Vet. App. 155,162 (1997).  However, in examining the record, 
the Board finds no evidence establishing direct service 
connection for any endocrine disorder for which the veteran 
has been diagnosed and significant evidence against this 
claim.  

Based on the above, the preponderance of evidence of record 
is against the veteran's claim for entitlement to service 
connection for an endocrine disorder.  Hence, his claim must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Acquired psychiatric disorder

Service medical records are absent for any report of a 
psychiatric disorder or of psychiatric symptoms.  The July 
1970 separation report of medical examination lists a normal 
psychiatric clinical evaluation, providing evidence against 
this claim.   

Evidence of psychiatric symptoms is first found in VA 
outpatient treatment notes from January 2005.  Those notes 
report that the veteran had a mild to moderate depressive 
illness that started 1 to 2 years earlier (many years after 
service) and was associated with major changes in his 
employment, the return home of his adult child and her son, 
and his spouse's medical problems.  In January 2005, the 
veteran was diagnosed with major depression in full 
remission.  

This report provides highly probative evidence against this 
claim. 

By May 2005 the veteran had lost his job and he reported an 
increase in psychiatric symptoms.  VA clinic notes at this 
time list anxiety.  In August 2005, he was again diagnosed 
with major depression and numerous references are made to the 
same recent major life events.  These notes also report that 
the veteran mentioned meeting with another VA medical 
professional and that after answering questions about his 
Vietnam experience, he realized that this had affected his 
entire life.  These events are discussed more fully in the 
section of this decision addressing the veteran's claim for 
service connection for PTSD.  The May 2005 notes include an 
assessment of depression, with presentation very anxious and 
thought process with almost a manic quality.  January 2006 VA 
clinic notes include bipolar disorder in a problems list.  

In March 2006, a VA psychiatrist diagnosed the veteran with 
an Axis I diagnosis of cyclothymic disorder and an Axis 2 
diagnosis of a personality disorder, not otherwise specified, 
with narcissistic traits.  Under Axis IV, the physician 
indicated mild to moderate stressors of a recent separation 
and financial difficulties.  

In this context, the Axis IV diagnosis is some evidence 
against the veteran's claim.  That the psychiatrist mentioned 
only recent events in the diagnosis is some evidence that the 
veteran's current psychiatric disorder or disorders are 
related to recent events rather than of long standing 
duration or of service origin.  

The veteran provided history of recent onset of psychiatric 
symptoms and the absence of any evidence of a psychiatric 
disorder for more than three decades following separation 
from service is strong evidence against the veteran's claim.  
Although treatment for his psychiatric disorder, other than 
PTSD, is of record, there is no medical opinion or competent 
evidence relating or indicating that these diagnosed 
conditions are related to his service.  

The RO characterized the veteran's claim for an acquired 
psychiatric disorder as to include based on exposure to an 
herbicide agent.  The Board notes that none of the 
psychiatric disorders for which the veteran has been 
diagnosed are listed in 38 C.F.R. § 3.309(e), the presumption 
based on exposure to herbicides in Vietnam does not apply to 
the veteran's claim.  Nor is there any competent evidence of 
record linking any psychiatric disorder for which the veteran 
has been found to suffer, to his service, including exposure 
to an herbicide agent.  

Based on the above, the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2007).

In this case, the preponderance of evidence demonstrates that 
the veteran does not have PTSD.  Having not met this 
threshold element, i.e., competent evidence of a current 
disability, a discussion of the claimed stressors is not in 
order.  

In August 2006, the veteran underwent examination by a VA 
staff psychologist regarding his claimed PTSD.  The examiner 
indicated that he had reviewed the veteran's claims file in 
conjunction with the examination and commented in his report 
as to specific content in the claims file.  Following 
interview of the veteran and mental status examination, the 
examiner reported that, although the veteran appeared 
depressed, the veteran did not report classic symptoms of 
PTSD and his medical history indicated that he was best 
diagnosed as suffering from a mood disorder.  Psychological 
test results were not particularly supportive of a diagnosis 
of PTSD but did support a diagnosis of affective disorder.  
The examiner provided an Axis I diagnosis of cyclothymic 
disorder.  

The August 2006 examiner's conclusion is supported by VA 
outpatient treatment records.  In March 2006, pursuant to the 
veteran's request to be assessed for PTSD, a VA psychiatrist 
examined the veteran.  That physician also diagnosed the 
veteran a cyclothymic disorder, under Axis I, and provided an 
Axis 2 diagnosis of a personality disorder, not otherwise 
specified, with narcissistic traits.  Under Axis IV, the 
physician indicated mild to moderate stressors of a recent 
separation and financial difficulties.  He further commented 
that the veteran's symptoms were not suggestive of PTSD.  VA 
clinic notes from January 2006 and March 2006, indicated that 
the veteran suffered from bipolar disorder and a depressive 
disorder, providing more evidence against this claim.   

The only clinical evidence favorable to a finding that the 
veteran has PTSD is found in VA clinic notes from January 
2005 and February 2006.  

Notes from January 2005 contain several pages of mental 
health patient education and entries under headings for 
allergies and adverse drug reactions, medical surgical 
history, military history and other general categories of 
information.  Under a heading for PTSD screening is listed 
the sentence "Patient meets DSM-IV criteria for PTSD: Pt 
does not like to think or talk about his experiences.  He 
says "I live in denial" however he says he has not had 
dreams, flashbacks etc."  At the end of these notes is a 
list of initial DSM IV diagnoses of Major depression in full 
remission under Axis I, no diagnosis under Axis II, no 
diagnosis under Axis III, job related problems under Axis IV, 
and a GAF score of 80 under Axis V.  

Given this context, the Board does not find this to be 
evidence that the veteran has been diagnosed with PTSD.  Even 
if the Board did find this to be evidence of a diagnosis of 
PTSD, as explained below, this scant evidence is 
overwhelmingly outweighed by the opinions rendered by the VA 
psychiatrist and psychologist.  

February 2006 VA clinic notes, signed by a registered nurse, 
followed an outpatient screening for PTSD.  This screening 
consisted of the veteran's responses to several standard 
questions, the statement that the veteran answered yes to 
three or more questions, and the notation "PTSD screen 
positive."  

To the extent that the positive PTSD screen could be 
considered evidence in favor of a diagnosis of PTSD, the 
Board must weigh that evidence along with the other evidence 
of record to determine whether the veteran has PTSD.  In 
considering medical opinions, the probative weight to be 
attached to such are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

The positive PTSD screen was provided by a registered nurse 
following administration of several questions to the veteran.  
There is no indication that this conclusion was based on 
review of the claims file and there is minimal rationale 
provided to support the positive screen, merely answers given 
by the veteran to several questions.  Finally, no diagnosis 
was rendered, only a positive screen.   

In contrast, mental health experts with credentials 
indicative of greater training in mental health than that of 
a registered nurse, a psychologist and a psychiatrist, 
determined that the veteran does not have PTSD.  Both 
provided detailed rationale for their conclusions and both 
actually diagnoses other than PTSD, specifically indicating 
that the veteran does not have PTSD.  Finally, the 
psychologist's opinion was rendered after a complete review 
of the veteran's medical history.  For these reasons, the 
Board affords considerably greater value to the opinions of 
the VA psychologist and psychiatrist than the positive PTSD 
screen provided by the registered nurse.  The preponderance 
of medical evidence shows that the veteran does not have 
PTSD.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Without a diagnosis of PTSD, service connection cannot be 
granted for this disability.  See 38 C.F.R. § 3.304(f).  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998);  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In sum, the preponderance of evidence of record is against 
the veteran's claim for entitlement to service connection for 
PTSD.  As such, the claim for entitlement to service 
connection for PTSD must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial AOJ adjudications.  This was accomplished by 
way of a letters sent to the veteran in July 2005, March 
2006, and April 2006, that fully addressed all four notice 
elements.  The July 2005 letter was sent prior to the initial 
AOJ decision regarding the veteran's claims for entitlement 
to service connection for hearing loss, an endocrine 
disorder, PTSD, and an acquired psychiatric disorder.  The 
March and April letters were sent prior to the initial AOJ 
decision regarding the veteran's claim for entitlement to 
service connection for tinnitus.  These letters informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

Here, the duty to notify, as to assignment of disability 
ratings and effective dates, as such applies to the veteran's 
claims for entitlement to service connection for hearing 
loss, an endocrine disorder, PTSD, and an acquired 
psychiatric disorder, was not completely satisfied prior to 
the initial unfavorable decision on those claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as statement of the case of supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the remaining VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the letter 
sent to the veteran in March 2006.  To the extent applicable 
to assignment of disability ratings and effective dates for 
the above referenced claims, that letter fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims with 
regard to these elements and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the claims by way of 
supplemental statements of the case issued in December 2006 
and June 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, Court has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, although the veteran was afforded a VA 
psychiatric examination as to whether he suffers from PTSD, 
no examination was provided with regard to his claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  Nor did VA afford him an examination with regard 
to his claim for entitlement to service connection for an 
endocrine disorder.  However, there is no evidence of record 
that the veteran had a psychiatric disorder or endocrine 
disorder during service or until many years after service.  
Thus, absent is the second element listed in 38 U.S.C.A. § 
5103A(d), a disease, injury or event during service or 
manifesting within an applicable presumptive period.  
Furthermore, there is no competent indication that the 
veteran's acquired psychiatric disorder or endocrine disorder 
is associated with service.  As neither of these elements has 
been satisfied, VA has no duty for VA to provide a medical 
examination or obtain an opinion with regard to these claims.  
Hence, the Board declines to afford the veteran such medical 
examinations or obtain such medical opinions.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  In May 2006, VA 
afforded the veteran a medical examination as to his 
entitlement to service connection for hearing loss and 
tinnitus.  In August 2006, VA afforded the veteran a medical 
examination as to his entitlement to service connection for 
PTSD.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

The Board is aware of the statement referred to above, that 
the veteran brought notes from a private physician for work 
up of his fatigue and erectile dysfunction.  The veteran 
clearly has had every opportunity to submit either the 
evidence or the information necessary for VA to assist him in 
obtaining the evidence.  He has chosen to do neither.  While 
VA has a duty to assist the veteran in substantiating his 
claim, that duty is not a one- way street.  Woods v. Gober, 
14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA).  

Also noted by the Board, are the references in VA clinic 
notes to a claim for benefits with the Social Security 
Administration (SSA).  In August 2005 the veteran reported to 
a clinician that he had applied for social security 
disability but had been denied benefits.  A note signed in 
December 2005 indicates that the veteran "was angry because 
he states that documentation was supposed to be done for 
social security but was never done by [mental health]."  

These notes indicate that although the veteran appears to 
have filed a claim for SSA disability benefits, the medical 
evidence he was depending upon for that claim originated with 
VA.  Thus, the Board finds that there is no duty to obtain 
evidence supplied by VA to the SSA.  Furthermore, the veteran 
has never asked the RO to obtain this evidence or even 
informed the RO or the Board of his claim.  Clear from his 
actions and given the obvious source of any pertinent 
evidence held by the SSA, remanding this matter to the RO to 
seek evidence from the SSA would merely delay adjudication 
with no benefit flowing to the veteran.  Such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Further, it is important to note that given the nature of the 
issues before the Board (service connection for disorders 
based on service many years ago) recent records from SSA 
would not provide a basis to grant any of these claims. 

For these reasons, the Board concludes that VA has discharged 
its duty to assist the veteran in obtaining evidence and no 
further action on VA's part is required.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


